BROWN, J.
— Ejectment for 41.60 acres of land in Taney county. Judgment was given for defendant Kissee in the circuit court of Taney county on October 26, 1911, specifically enforcing a contract to exchange the land in controversy for a farm owned by said defendant. From this judgment plaintiffs appeal.
Plaintiffs were the owners of thirty-five head of hogs, a log wagon and the 41.60 acres in controversy, upon which land was located a flouring mill, all of which property they agreed to exchange for the equity of defendant Kissee in a farm of 240 acres in Dade county, Missouri.
After execution of the contract for exchange of property, plaintiffs allowed defendant Kissee to take *667actual possession of the personal property and flouring mill before the abstract of title to defendant’s property was submitted to them. Upon examining the abstract of title, plaintiffs declined to complete the exchange of property, and demanded that they be restored to possession of the flouring mill, on the alleged ground that defendant’s farm was incumbered for a larger amount than was represented by him in the contract. Defendant Kissee declined to surrender posses-” sion of the mill, whereupon this action ensued.
The correctness of the judgment below rests upon a proper construction of the following written contract between plaintiffs and said defendant Kissee:
CONTRACT AND AGREEMENT FOR THE SALE OP LANDS.
We,'the undersigned, R. C. Kissee, for himself, his heirs and assigns of Christian Co., Mo., and H. S. McPherson, of Taney Co., Mo., representing the Bradleyville Milling Co., this day make and enter into the following contract, to-wit: The first named party, R. C. Kissee, for himself, his heirs and assigns agrees and binds himself, his heirs and assigns for, and in consideration of forty acres of land, in Taney Co., Mo., now owned by the Bradleyville Milling Co., and 75-100 of an acre, in Taney Co., Mo., owned by H. S. McPherson and J. M. Adams, and 85-100 of an acre in Taney Co., Mo., part of N W of the N W of 11-24-18, on which is situated the Bradleyville, Mo., Mill, and about thirty-five head of hogs, one log wagon, all machinery, stocks and fixtures belonging to the Bradleyville, Mo. Mill, to sell, transfer and set over to the said H. S. McPherson or any person or persons he may designate, one farm of 240 acres located in Dade county, Mo. being farm purchased by him (Kissee) from J. W. Baker. It is agreed and understood by and between us, the undersigned R. C. Kissee, and H. S. McPherson, that each of us furnish good abstract of title to premises described and that we furnish each other a general warranty deed, duly executed and acknowledged to premises described and owned and controlled by each of us; the lands and property agreed to be sold by H. S'. McPherson and the Bradleyville Milling Company to be free and clear of any incumbrances whatever; the lands agreed to be sold by R. C. Kissee, to be sold subject to two deeds of trust to secure payment of $5,000.00. It is further agreed and understood by us, R. C. Kissee and H. S. McPherson, that the deeds to property are to be made and delivered to J. S. McPherson’s office, Sparta *668Mo., on or before July 1st, 1906. It is further agreed by and between us, R. C. Kissee and H. S. McPherson, that the damages for the non-compliance with this agreement shall be the sum of $500.00 to be paid from our estates in the event of our death, the same be due and payable on 2d day of July, 1906. In witness whereof we have this day set at our hands. This the 16th day of June, 1906. This contract to be left in the possession of J. S. McPherson.
R. C. Kissee,
H. S. McPherson,
Representing the Bradleyville Milling Company.
The defendant W. N. Adams is simply holding the property under a contract with his codefendant Kissee, and announces his willingness to surrender possession thereof to whoever may prevail in this action. The trial court adjudged him to have no interest in the suhject-matter of this controversy.
The defendant Kissee admits that when the foregoing contract was .signed, there were outstanding mortgages against his farm in Dade county, as follows : A first mortgage of $4000' to a Kansas City firm, a second mortgage of $1000 to the Golden City Bank, and a third mortgage for $803- in favor of the same parties to whom the first mortgage was given. However, he avers that the $803 mortgage was given for part of the interest on the $4000' loan and really did not create a separate indebtedness, and hence the contract truthfully represented the incumbrances on the property at $5000'. While these mortgages were not introduced in evidence, it appears reasonably clear by the record that the $4000 mortgage could not have been paid off and discharged without paying the third mortgage of $803 in full.
OPINION.
. The issue is, Did the defendant Kissee correctly describe the incumbrances on his farm, in the foregoing contract? In other words, Did the existence of the third mortgage for $803 constitute a material variance *669of the contract? The statement in the contract that Kissee’s land was incumbered by two deeds of trust to secure the payment of $5000’ means, (1) that the land was only incumbered by two mortgages; and, (2) that said mortgages could be paid off with $5000: Said recital does not convey the idea that there was in addition to the face of those mortgages $803 interest which must be paid before the principal debt could be extinguished; so that whether we class the $803 mortgage as a part of the interest on the first mortgage or as an independent debt, its existence must be held to constitute a substantial incumbrance 'of which the plaintiffs had no knowledge when they entered into the contract upon which defendant Kissee relies. Defendant Kissee claims that he verbally notified plaintiffs that they could not pay off the $4000 mortgage without paying two per cent interest for the entire time the money had been borrowed. This statement plaintiffs deny. All such evidence was improperly admitted, as tending to vary and change the terms of a written contract which purported to fully describe all the incumbrances on the property.
Plaintiffs contend that defendant Kissee was guilty of fraud in securing the execution of the contract by representing that he had an understanding with the G-olden City Bank to extend the time for paying its mortgage and that said bank would loan additional money on his equity in the farm.
As the parties had examined the property they were trading for and were relying on a written contract, we will disregard all their verbal statements and representations. Such oral statements were merged into the written agreement. [Hagar v. Hagar, 71 Mo. 610; Tuggles v. Callison, 143 Mo. l. c. 536.]
Under the laws of this State any person contracting to sell real estate by warranty deed impliedlj agrees to deliver a marketable title to the purchaser; *670and in this case, defendant Kissee, having contracted to sell his farm subject to incumbrances in the aggregate sum of $5000', at least impliedly guaranteed that it was not incumbered in any different or greater amount than named in the contract. [Luckett v. Williamson, 31 Mo. 54; Herryford v. Turner, 67 Mo. 296; Rozier v. Graham, 146 Mo. 352.]
In Herryford v. Turner, supra, this court in discussing the rights of one who had contracted to purchase real estate, said: “If an incumbrance exists which it was not agreed should enter into and form part of the consideration of the sale, the vendor must discharge it before he can call for a completion of the sale. ’ ’
The case of Wilson v. Wilson, 115 Mo. App. 641, grew out of the construction of a contract to exchange a stock of goods for a tract of real estate, the latter being represented in the contract as subject to an incumbrance of $4000. The real estate was really incumbered by two mortgages aggregating the principal sum of $4000 and also an interest note for $366.67: and it was held by the Court of Appeals that the refusal of the party who traded the land for the stock of goods to pay the interest note of $366.67 constituted a breach of his contract.
Section 4569', Revised Statutes 1909, requires every person selling real estate which he has previously conveyed by mortgage to describe such outstanding mortgage in his conveyance of the property.
It was the duty of defendant Kissee to inform plaintiffs fully of the amount and nature of the incumbrances upon the property he undertook to trade to them; and as he failed to perform that duty, he is not entitled to a decree of specific performance.
The record indicates that before learning of the condition of the title to defendant’s farm, plaintiffs took possession thereof and listed it for sale, but upon *671learning of the existence of the third mortgage, imrne-s diately abandoned their possession of said farm and withdrew it from market. They did not therefore perform any act which would estop them from repudiating thescontract.
Plaintiffs also rely upon other defenses to defeat defendant Kissee’s plea for specific performance; but having found that the existence of a mortgage not named in the contract bars a recovery by said defendant on his prayer for specific performance, it is not necessary to consider such other defenses.
As the defendants do not claim any right to occupy the land in controversy except through the contract hereinbefore recited, the judgment will be reversed and the trial court directed to enter a judgment for plaintiffs.
The evidence is conflicting as to the rental value of the property which defendants wrongfully withheld from plaintiffs. One of plaintiffs places it at $300’ per month, while one of the defendants testifies that the mill could not. be run at a profit; that he lost money trying to run it.
We will reverse the judgment decreeing specific performance and direct the circuit court to enter judgment for plaintiff for possession of the property in controversy. The circuit court will retry the issue of damages and rents for unlawfully withholding the property from plaintiffs, and give judgment in their favor on that issue for such amount as the evidence may show is due them. It is so ordered.
Kennish, P. J.f and Ferriss, Jconcur.